Opinion issued April 15, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00283-CV



IN RE BARBARA REGINA SCHLEIN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Barbara Regina Schlein, challenges
the trial court's denial of her motion to disqualify.    
We deny the petition for writ of mandamus.        
 
Per Curiam 

Panel consists of Chief Justice Radack and Justices Alcala and Higley.   

1. 	The underlying case is In The Matter of The Marriage of Barbara Regina Schlein
and Robert John Schlein, No. 08FD2371 in the County Court at Law Number Two,
Galveston County, Texas, the Hon. C. G. Dibrell, presiding.